 Case 1:20-cv-00152-JAW Document 6 Filed 05/06/20 Page 1 of 25          PageID #: 51



                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE

ALCOM, LLC,                           )
                                      )
            Plaintiff,                )
                                      )
      v.                              )         No. 1:20-cv-00152-JAW
                                      )
JAMES TEMPLE et al.,                  )
                                      )
            Defendants.               )

     ORDER ON MOTION FOR TEMPORARY RESTRAINING ORDER

      A trailer manufacturer and distributor seeks a temporary restraining order to

enjoin a former employee from violating his employment agreement and to prevent

the former employee and his new employer from possessing, using, or disclosing the

company’s confidential information. The Court concludes that, while the company is

likely to succeed on the merits, the company has not established that, absent

temporary injunctive relief, it will suffer irreparable harm. Thus, the Court denies

the motion for a temporary restraining order.

I.    BACKGROUND

      A.    Procedural Background

      On May 4, 2020, Alcom, LLC (Alcom) filed a verified complaint against James

Temple and Black Mountain Trailers, LLC (Black Mountain) for injunctive relief and

damages. Verified Compl. (ECF No. 1) (Compl.). The Verified Complaint alleges that

Mr. Temple breached restrictive covenants contained in an employment contract with

Alcom and has been unjustly enriched at Alcom’s expense. Compl. ¶¶ 54-63, 71-75.

The Verified Complaint further alleges that Mr. Temple and Black Mountain violated
Case 1:20-cv-00152-JAW Document 6 Filed 05/06/20 Page 2 of 25         PageID #: 52



Maine’s Uniform Trade Secrets Act (MUTSA). Compl. ¶¶ 64-70 (citing 10 M.R.S.

§§ 1541 et seq.). On the same day, Alcom moved for a temporary restraining order

enjoining Mr. Temple from violating the restrictive covenants of his employment

agreement with Alcom and enjoining Mr. Temple and Black Mountain from

possessing, using, or disclosing Alcom’s confidential and/or proprietary information

in violation of MUTSA. Mot. for TRO at 1 (ECF No. 4) (Pl.’s Mot.).

      As noted, the Verified Complaint is verified with Daniel Mills, Sales Director

of Alcom, affirming that the allegations in the Verified Complaint are true and

accurate to the best of his knowledge and belief. Compl. at 14. Attached to the

Verified Complaint are copies of an employment agreement apparently signed by

James G. Temple and dated April 14, 2015, id., Attach. 1, Alcom, LLC Employee

Confidentiality, Non-Disclosure, and Non-Compete Agreement at 1-2 (Employment

Agreement), and a cease and desist email dated April 17, 2020, from Daina J.

Nathanson to “Messrs. Temple and Snyder.” Compl., Attach. 2, Email from Daina J.

Nathanson to Mssrs. Temple and Snyder.

      Alcom issued summonses to Black Mountain and Mr. Temple on May 4, 2020,

Summons for James Temple (ECF No. 3); id., Attach. 1, Summons for Nathan Snyder,

Manager, Black Mountain Trailer, LLC, but there is no indication in the docket that

either Defendant has been served and no counsel has entered an appearance yet on

behalf of either Defendant. Upon inquiry from the Clerk of Courts to Attorney

McCormick, counsel for Alcom does not know the name of counsel for the Defendants.




                                            2
    Case 1:20-cv-00152-JAW Document 6 Filed 05/06/20 Page 3 of 25                   PageID #: 53



         B.    Factual Background 1

               1.      The Parties

         Alcom is a Maine corporation with its principal place of business in Winslow,

Maine. Compl. ¶ 1. It is a North American aluminum trailer manufacturer and

produces a diverse line of trailers, including horse and livestock trailers. Id. ¶ 7.

Alcom has manufacturing facilities in Maine, South Dakota, and Montana. Id. ¶ 8.

         Mr. Temple is an individual citizen residing in Liberty Hill, Texas. Id. ¶ 2. He

is a former employee of Alcom. Id.

         Black Mountain is a Nevada corporation with a principle place of business in

Las Vegas, Nevada. Id. ¶ 3. It is in the business of horse trailer manufacturing and

distribution to dealers and is a direct competitor of Alcom. Id. ¶¶ 3, 43.

               2.      Alcom LLC’s Business, Business Model, and Trade Secrets

         Alcom serves more than 650 custom base dealers, including approximately

thirty-four horse and livestock trailer dealers, throughout the United States,

Australia, China, India and Kuwait. Id. ¶ 8. Alcom’s customers are dealers who, in

turn, sell to end users. Id. ¶ 9. Alcom’s business model depends on fostering, growing,

and protecting its relationships with dealers so that they continue to look to Alcom to

fulfill these business needs as they arise. Id. ¶ 10. Alcom’s business model fosters

and grows its relationship with dealers through the use of a highly trained sales force

consisting of six full time sales representatives. Id. ¶ 11.




1      The Court recites the pertinent contents of the Verified Complaint and assumes their truth for
purposes of the Motion for Temporary Restraining Order.

                                                     3
Case 1:20-cv-00152-JAW Document 6 Filed 05/06/20 Page 4 of 25              PageID #: 54



        To be successful, a sales representative in the trailer industry must have

technical knowledge about the product that Alcom manufacturers as well as strong

interpersonal skills in order to develop the trust and loyalty of its customers. Id. ¶ 12.

Accordingly, Alcom invests substantial resources in its sales representatives when

they are hired and throughout their employment. Id. ¶ 13. When they are hired,

Alcom’s sales representatives receive specialized training regarding Alcom’s

products, and throughout their tenure as employees, they are provided with Alcom’s

customer lists, pricing information, sales and marketing strategy, and financial

information so that they are able to have a competitive advantage over other trailer

manufacturers in the market. Id. ¶ 14.

        In addition to the training, product specialization, geographical protection, and

other support that Alcom provides its sales representatives as part of its business

model, it also provides sales representatives with certain valuable trade secret

information for use in the course of their work for Alcom. Id. ¶ 17. Over its fourteen

years in business, Alcom has developed a comprehensive and proprietary body of

information, including customer lists and information, preferences of existing

customers, pricing strategies and information, sales techniques, and financial data.

Id. ¶ 18. Alcom takes meticulous care to guard its customer and sales information

from disclosure outside of the company, including by making the information

accessible only with the use of individually assigned and trackable passwords. Id.

¶ 19.    In addition, Alcom requires all employees with access to trade secret




                                               4
Case 1:20-cv-00152-JAW Document 6 Filed 05/06/20 Page 5 of 25            PageID #: 55



information to execute a confidentiality agreement as a condition of their

employment. Id. ¶ 20.

             3.      James Temple’s Employment with Alcom, LLC

      On or about April 14, 2015, Alcom hired Mr. Temple to work as a full-time sales

representative with a focus on horse and livestock trailers. Id. ¶ 21. Mr. Temple was

the sole salesperson in all of North America for the Frontier line of trailers, which is

a line of aluminum horse trailers and livestock trailers ranging in sizes for single to

multiple horses and different types of livestock. Id. Mr. Temple’s job responsibilities

consisted of developing and maintaining sales leads and growing Alcom’s presence

and book of business for all dealers with horse and livestock trailer needs in North

America. Id.

      As a material condition of his employment, Mr. Temple was required to, and

did sign,   a     Confidentiality, Non-Disclosure,   and Non-Compete        Agreement

(Employment Agreement).        Id. ¶ 22.   The Employment Agreement contained a

provision entitled “Non-Disclosures of Confidential Information” whereby Mr.

Temple agreed “[a]t all times during and subsequent to [his] employment with the

Company . . . to keep in strictest confidence the Company’s Confidential Information”

and that he would “not use, disclose or duplicate the Company’s Confidential

Information without the written consent of the Company . . ..” Id. ¶ 23 (quoting

Employment Agreement at 1-2).        In addition, Mr. Temple agreed to return all

confidential information in his possession upon termination of his employment. Id.

(citing Employment Agreement at 2).



                                              5
Case 1:20-cv-00152-JAW Document 6 Filed 05/06/20 Page 6 of 25             PageID #: 56



      The Employment Agreement also contained a “Non-Solicitation of Customers”

provision whereby Mr. Temple agreed not to “[s]olicit, attempt to solicit, or accept

work of any kind, either on [his] own or as an employee, employer, consultant, agent,

principal, partner, shareholder, or in any other individual or representative capacity,

from any customer or customer-referral source for the Company with whom [he] had

contact during [his] employment.” Id. ¶ 24 (quoting Employment Agreement at 2).

The Employment Agreement stated that

      “customer” shall mean any person, business, or entity (i) to whom the Company
      has provided products or services within the one (1)-year period preceding the
      termination of [his] employment, or (ii) from whom [he] know[s] the Company
      is actively soliciting business with[in] the one (1)-year period preceding the
      termination of [his] Employment.

Id. (quoting Employment Agreement at 2).

      Additionally, the Employment Agreement contained a “Non-Competition”

provision whereby Mr. Temple agreed, during his employment and for a period of

twenty-four months following termination of his employment, not to “[p]articipate in

the ownership or control of, act as an employee, agent, or contractor of, or directly or

indirectly engage in or render services to or on behalf of any person or entity that

conducts business in North America and is competitive with the Company.” Id. ¶ 25

(quoting Employment Agreement at 2).

      The Employment Agreement also stated that Alcom has a legitimate need to

protect itself from improper or unfair competition and to protect its confidential

information and that, due to the highly competitive nature of Alcom’s business, a

breach by Mr. Temple of the restrictive covenants would cause Alcom irreparable



                                              6
Case 1:20-cv-00152-JAW Document 6 Filed 05/06/20 Page 7 of 25             PageID #: 57



injury. Id. ¶ 26-27. Mr. Temple agreed in the Employment Agreement that Alcom

would be entitled to seek injunctive relief to prevent him from violating the restrictive

covenants. Id. ¶ 28.

      Throughout his employment with Alcom, Mr. Temple had daily and weekly

contact with dealers, and established, on behalf of Alcom, customer trust and goodwill

with the dealers within his product line and territory resulting in over $2 million in

revenue for Alcom on an annual basis. Id. ¶¶ 30, 32. While working as a sales

representative for Alcom, Mr. Temple was exposed to highly confidential sales and

marketing information, including programs to incentivize sales by the provision of

discounts, which information is highly confidential and should not be revealed to

competitors and which Alcom takes extensive efforts to protect from misuse and

disclosure. Id. ¶ 33. In addition, Mr. Temple gained unique insight into the needs

and operational requirements of the dealers he solicited within his territory on

Alcom’s behalf, including information about dealers’ target customer base, customer

profiles, decision makers, and marketing strategies. Id. ¶ 34.

             4.     James Temple’s Resignation from Alcom, LLC and
                    Subsequent Employment with Black Mountain Trailers,
                    LLC

      On or about March 13, 2020, Mr. Temple resigned from employment with

Alcom, representing to the company that he and his wife planned to go into the

property management business—a representation he knew at the time was false. Id.

¶¶ 35-36. This representation was false and Mr. Temple knew it was false when he

made it. Id. ¶ 36. Contrary to Mr. Temple’s representations to Alcom, in violation of



                                               7
Case 1:20-cv-00152-JAW Document 6 Filed 05/06/20 Page 8 of 25          PageID #: 58



his Employment Agreement, he planned to accept employment with Black Mountain.

Id. ¶ 37. Mr. Temple was negotiating his employment with Black Mountain before

he left Alcom and, in so doing, both he and Black Mountain were aware that his

employment with Black Mountain would be a breach of his Employment Agreement.

Id. ¶ 38. On his last day of employment with Alcom on March 13, 2020, Mr. Temple

deleted the vast majority of information and communications on his company-issued

laptop and company email account. Id. ¶¶ 39-40. He also requested Alcom’s price

books for the Frontier line of trailers for east coast and west coast customers. Id.

¶ 41. Alcom’s business records do not show that he was working on any last-minute

sales—let alone multiple sales on two different coasts—on his last day of work. Id.

¶ 42.

        Immediately after leaving Alcom, Mr. Temple began working as the Director

of Sales and Marketing at Black Mountain, and Alcom believes he has an ownership

interest in Black Mountain. Id. ¶ 44. In April 2020, Alcom began to receive reports

from dealers formerly serviced by Mr. Temple that he was soliciting their business on

behalf of Black Mountain, including one dealer who is now working with Black

Mountain. Id. ¶¶ 45-46. Some of the dealers that Mr. Temple is soliciting are Alcom’s

most profitable dealers. Id. ¶ 47. Of the dealers that Alcom knows Mr. Temple is

soliciting, their cumulative sales for 2019 were approximately $2.7 million. Id.

        Mr. Temple’s sales efforts for Black Mountain means that he is competing

directly against Alcom. Id. ¶ 48. In competing against Alcom, Mr. Temple is using

and imparting to Black Mountain his knowledge of confidential and proprietary



                                             8
Case 1:20-cv-00152-JAW Document 6 Filed 05/06/20 Page 9 of 25           PageID #: 59



information, including, but not limited to, his knowledge of pricing, discounts, and

promotional programs offered by Alcom to its dealers and Alcom’s pricing strategies,

profit margins, and related confidential information. Id. ¶ 49. Mr. Temple is trading

on the goodwill he fostered while employed with Alcom to harm Alcom’s reputation

and business. Id. ¶ 50. Alcom is suffering harm to its goodwill and reputation and

will also suffer significant sales losses as a result of Mr. Temple’s misconduct. Id.

Immediately upon learning of Mr. Temple’s misconduct, Alcom sent Mr. Temple and

Black Mountain a cease and desist letter dated April 17, 2020. Id. ¶ 51. Despite

giving Mr. Temple and Black Mountain ten days to provide assurances that they

would honor the terms of Mr. Temple’s Employment Agreement, no such assurances

have been made.     Id. ¶ 52.   Mr. Temple is continuing his employment at, and

suspected ownership of, Black Mountain, and continuing to solicit Alcom’s dealers in

violation of his Employment Agreement. Id. ¶ 53.

II.   ALCOM, LLC’S MOTION

      Alcom argues that it is entitled to a temporary restraining order because it

meets every element of the four-factor analysis that applies to parties seeking a

temporary restraining order or preliminary injunction. Pl.’s Mot. at 6-7. First, Alcom

asserts, it “is likely to succeed on the merits of its claims because the Employment

Agreement at issue is valid and enforceable,” id. at 7 (citing Securadyne Sys., LLC v.

Green, No. 2:13-cv-387-DBH, 2014 WL 1334184, at *5 (D. Me. Apr. 2, 2014)), and

because “[Mr.] Temple is employed by a direct competitor and is soliciting

customers . . ..” Id. Alcom states that “[t]he non-competition and non-solicitation



                                             9
Case 1:20-cv-00152-JAW Document 6 Filed 05/06/20 Page 10 of 25           PageID #: 60



covenants are reasonable in scope and are necessary to protect Alcom’s legitimate

business interests, to prevent former employees from taking existing customers with

them, to protect customer goodwill, and to protect Alcom’s reputation.” Id. at 8.

Alcom also argues that it has shown it is likely to succeed on its trade secrets claim

because “[Mr.] Temple and Black Mountain are using, without the consent of Alcom,

trade secrets [Mr.] Temple obtained under circumstances giving rise to a duty to

maintain their secrecy,” including confidential pricing, sales figures, and account

histories. Id. at 12-13. Finally, Alcom contends that “[Mr.] Temple has been unjustly

enriched to Alcom’s detriment by trading on Alcom’s customer good will for his own

and Black Mountain’s benefit.” Id. at 7.

      Second, Alcom asserts that, “[a]s [Mr.] Temple specifically agreed when he

signed the Employment Agreement,” it is suffering irreparable harm beyond

economic damages because of Mr. Temple and Black Mountain’s violation. Id. at 13.

Specifically, Alcom states, the violation is costing Alcom “customer good will” and the

loss of trade secrets. Id. at 13-14. Alcom argues that it “will continue to sustain

substantial and irreparable loss of good will and reputation if [Mr.] Temple is not

enjoined from soliciting Alcom’s customers” and that not enjoining them will

“destroy[] the goodwill which Alcom has diligently generated over fourteen years of

doing business, and which Alcom specifically contracted with [Mr.] Temple to protect,

and has since demanded that [Mr.] Temple and Black Mountain cease using but to

no avail.” Id. at 14.




                                             10
Case 1:20-cv-00152-JAW Document 6 Filed 05/06/20 Page 11 of 25              PageID #: 61



       Third, Alcom states that the balance of harms weighs in favor of injunctive

relief because Mr. Temple’s conduct is causing irreversible harm that is difficult to

quantify, including lost sales, lost referrals, and lost goodwill. Id. at 14. By contrast,

Alcom argues, if injunctive relief were granted, Mr. Temple would be free to use his

sales skills generally and would only be prohibited from working for a direct

competitor or soliciting Alcom’s customers for twenty-four months. Id. at 14-15.

       Fourth, Alcom asserts that injunctive relief promotes the public interest

because “[i]t is within the public interest to prevent misappropriation of trade secrets,

breaches of contracts, and damage to local businesses.” Id. at 15. Any negative public

policy rationales concerning non-competition agreements, Alcom continues, do not

apply to this case, where the Employment Agreement is enforceable. Id.

       Alcom concludes by pointing out that Mr. Temple and Black Mountain have

not responded to Alcom’s cease and desist letter and are continuing to solicit Alcom’s

clients and suggesting that they will continue to do so, “only exacerbat[ing] the

irreversible damage,” unless the Court orders them to stop. Id.

III.   LEGAL STANDARD

       “[Injunctive relief] is an extraordinary and drastic remedy that is never

awarded as of right.” Peoples Fed. Sav. Bank v. People’s United Bank, 672 F.3d 1, 8-

9 (1st Cir. 2012) (quoting Voice of the Arab World, Inc. v. MDTV Med. News Now, Inc.,

645 F.3d 26, 32 (1st Cir. 2011)). A judge should use his or her authority to grant such

injunctive relief “sparingly.” Mass. Coal. of Citizens with Disabilities v. Civil Def.

Agency & Office of Emergency Preparedness, 649 F.2d 71, 76 n.7 (1st Cir. 1981); see



                                               11
Case 1:20-cv-00152-JAW Document 6 Filed 05/06/20 Page 12 of 25              PageID #: 62



also Augusta News Co. v. News Am. Publ’g, Inc., 750 F. Supp. 28, 31 (D. Me. 1990)

(“Preliminary injunctions must be used sparingly and only in cases where the need

for extraordinary equitable relief is clear and plain”).

      To determine whether to issue a temporary restraining order, the Court

applies the same four-factor analysis used to evaluate a motion for a preliminary

injunction. Animal Welfare Inst. v. Martin, 665 F. Supp. 2d 19, 22 (D. Me. 2009); see

also Faria v. Scott, No. 16-cv-49-JD, 2016 U.S. Dist. LEXIS 25070, at *1 (D.N.H. Feb.

9, 2016); Nw. Bypass Grp. v. U.S. Army Corps of Eng’rs, 453 F. Supp. 2d 333, 337

(D.N.H. 2006); Largess v. Supreme Judicial Court for Mass., 317 F. Supp. 2d 77, 81

(D. Mass. 2004) (citing Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Bishop, 839 F.

Supp. 68, 70 (D. Me. 1993)). The four factors are:

      (1) the likelihood of success on the merits; (2) the potential for
      irreparable harm [to the movant] if the injunction is denied; (3) the
      balance of the relevant impositions, i.e., the hardship to the nonmovant
      if enjoined as contrasted with the hardship to the movant if no
      injunction issues; and (4) the effect (if any) of the court’s ruling on the
      public interest.

Esso Standard Oil Co. v. Monroig-Zayas, 445 F.3d 13, 17-18 (1st Cir. 2006) (alteration

in original) (quoting Bl(a)ck Tea Soc’y v. City of Bos., 378 F.3d 8, 11 (1st Cir. 2004)).

      “The party seeking [an injunction] bears the burden of establishing that these

four factors weigh in its favor.” Id. at 18. The same is true with respect to a

temporary restraining order. Martin, 665 F. Supp. 2d at 22. Ultimately, “trial courts

have wide discretion in making judgments regarding the appropriateness of such

relief.” Francisco Sánchez v. Esso Standard Oil Co., 572 F.3d 1, 14 (1st Cir. 2009).




                                               12
Case 1:20-cv-00152-JAW Document 6 Filed 05/06/20 Page 13 of 25                           PageID #: 63



IV.     DISCUSSION

        The Court analyzes the four factors Alcom must establish in turn. The Court

determines that, while Alcom has shown likelihood of success on the merits of Counts

I and II, it has not shown that it will suffer irreparable harm without a temporary

restraining order. The last two factors are neutral or weigh slightly in favor of the

temporary restraining order. However, given the lack of showing of irreparable

injury, the Court concludes that a temporary restraining order is not appropriate.

        A.      Likelihood of Success on the Merits

        “The sine qua non of this four-part inquiry is likelihood of success on the

merits: if the moving party cannot demonstrate that he is likely to succeed in his

quest, the remaining factors become matters of idle curiosity.” New Comm Wireless

Servs., Inc. v. SprintCom, Inc., 287 F.3d 1, 9 (1st Cir. 2002); see Sindicato

Puertorriqueño de Trabajadores v. Fortuño, 699 F.3d 1, 7 (1st Cir. 2012) (confirming

that this factor is the “most important part of the preliminary injunction assessment”

(quoting Jean v. Mass. State Police, 492 F.3d 24, 27 (1st Cir. 2007))). The Court

discusses the merits of Alcom’s breach of contract and trade secret claims in turn. 2

                1.      Count I: Breach of the Employment Agreement

        Alcom argues that it is likely to succeed on its breach of contract claim because

the Employment Agreement, including its restrictive covenants, is valid and

enforceable and because Mr. Temple breached it by working for Black Mountain and


2        Count III of Alcom’s Verified Complaint alleges that Mr. Temple has been unjustly enriched
by Alcom. Compl. ¶¶ 71-75. Alcom does not argue the merits of this count in its motion, and the Court
rests its decision on Counts I and II. Thus, it is unnecessary to reach the likelihood of Alcom’s success
on the merits for Count III.

                                                       13
Case 1:20-cv-00152-JAW Document 6 Filed 05/06/20 Page 14 of 25            PageID #: 64



soliciting Alcom’s dealers. Pl.’s Mot. at 7-8. Whether Alcom is likely to succeed on its

breach of contract claim comes down to the enforceability of the Employment

Agreement, not Mr. Temple’s actions. If the Employment Agreement is enforceable,

Mr. Temple breached it by leaving Alcom to join its competitor and actively soliciting

Alcom’s dealers.

      Under Maine law, non-competition agreements are “contrary to public policy

and will be enforced only to the extent that they are reasonable and sweep no wider

than necessary to protect the business interests in issue.” Lord v. Lord, 454 A.2d 830,

834 (Me. 1983). “Whether a noncompetition agreement is reasonable is a question of

law to be determined by the court.” Chapman & Drake v. Harrington, 545 A.2d 645,

647 (Me. 1988). The reasonableness of a specific covenant must ultimately be

“determined by the facts developed in each case as to its duration, geographic area,

and the interests sought to be protected.” Securadyne Sys., 2014 WL 1334184, at *5

(quoting Brignull v. Albert, 666 A.2d 82, 84 (Me. 1995)).        Courts assess a non-

competition agreement as the employer “has sought to apply it and not as it might

have been enforced on its terms.” Securadyne Sys., 2014 WL 1334184, at *5 (quoting

Brignull, 666 A.2d at 84).

      The Maine Law Court commented that “protecting an employer from business

competition is not a legitimate business interest to be advanced by [a non-

competition] agreement.” Brignull, 666 A.2d at 84. However, a covenant not to

compete may be reasonable “when the employee during his term of employment has

had substantial contact with his employer's [confidential information, including



                                              14
Case 1:20-cv-00152-JAW Document 6 Filed 05/06/20 Page 15 of 25             PageID #: 65



customers], and is thereby in a position to take for his own benefit the good will his

employer paid him to help develop for the employer's business.” Chapman & Drake,

545 A.2d at 647; see OfficeMax Inc. v. Cty. Qwick Print, Inc., 709 F. Supp. 2d 100, 107

(D. Me. 2010). In such a situation, an employer may “prevent a former employee from

using his trade or business secrets, and other confidential knowledge gained in the

course of the employment, and from enticing away old customers . . ..” Bernier v.

Merrill Air Eng'rs, 2001 ME 17, ¶ 15, 770 A.2d 97, 103 (quoting Roy v. Bolduc, 140

Me. 103, 107, 34 A.2d 479, 480-81 (Me. 1943)).

      Mr. Temple’s Employment Agreement protects Alcom from the situation

contemplated in Chapman & Drake and the other cases raised by the Court. The

present facts, as alleged, are similar to those in Everett J. Prescott, Inc. v. Ross. 383

F. Supp. 2d 180 (D. Me. 2005). In Ross, the employee engaged in outside sales at the

plaintiff company for eleven years, had direct contact with customers, and was aware

of the company’s pricing practices. Id. at 190. The evidence established that he

“possessed confidential business information, ranging from customer lists to

proprietary business practices, which if available to a competitor, would likely affect

[the plaintiff’s] good will; precisely, the type of information Maine law allows an

employer to protect.” Id. at 190-91.

      Here, Mr. Temple worked for Alcom for almost five years and had direct contact

with all of Alcom’s dealers for horse and livestock trailers in North America, some on

a daily basis. Compl. ¶¶ 21, 30, 35. As a sales representative, he had access to

customer lists, pricing information, sales and marketing strategy, and financial



                                              15
Case 1:20-cv-00152-JAW Document 6 Filed 05/06/20 Page 16 of 25             PageID #: 66



information. Id. ¶ 14. He worked with highly confidential sales and marketing

information and gained insight into the needs and operational requirements of the

dealers he solicited. Id. ¶¶ 33-34. Mr. Temple is in a prime position to “take for his

own benefit the good will his employer paid him to help develop for the employer's

business.” Chapman & Drake, 545 A.2d at 647 (citations omitted). In fact, based on

the allegations in the Verified Complaint, that is just what Mr. Temple has done. He

is contacting Alcom’s dealers and soliciting their business on behalf of Black

Mountain and, in at least one case, he is succeeding. Comp. ¶¶ 45-47. One can only

guess what insights he is sharing with Black Mountain and the dealers in the process,

but he at least appears to be sharing customer lists. As in Ross, the allegations in

the Verified Complaint establish that Mr. Temple possesses the type of information

that Maine law allows an employer to protect.

      Moreover, the restrictive covenants in the Employment Agreement are

reasonable in duration and scope. The restrictive covenants are limited in time to

two years, “well within the permitted time limits.”        Securadyne Sys., 2014 WL

1334184, at *6 (citing Ross, 383 F. Supp. 2d at 191 (finding three years reasonable);

Brignull, 666 A.2d at 83 (finding four years reasonable); Chapman & Drake, 545 A.2d

at 646, 648 (finding five years permissible for prohibition of soliciting or accepting

business from former customers)).        While the geographic limitation is broad,

encompassing all of North America, Mr. Temple’s role as Alcom’s sole salesperson in

North America for the Frontier line of trailers justifies this scope, which is limited by

type of trailer rather than geographical location. See Compl. ¶ 21. Finally, the



                                              16
Case 1:20-cv-00152-JAW Document 6 Filed 05/06/20 Page 17 of 25            PageID #: 67



restrictive covenants do not prevent Mr. Temple from using his sales expertise in an

industry other than horse and livestock trailers.

      The Court concludes that, based on the allegations in the Verified Complaint,

Alcom has established a likelihood of success on the merits that the Employment

Agreement is enforceable and that Mr. Temple breached it.

             2.     Count II: Violation of MUTSA

      Alcom asserts that it has demonstrated a likelihood of success on the merits of

its trade secrets claim against Mr. Temple and Black Mountain because they are

using, without Alcom’s consent, trade secrets Mr. Temple obtained under

circumstances giving rise to a duty to maintain their secrecy in violation of MUTSA.

Pl.’s Mot. at 12. MUTSA allows courts to restrain or enjoin someone from actual or

threatened misappropriation. 10 M.R.S. § 1543. In this context, “misappropriation”

includes

      “[d]isclosure or use of a trade secret of another without express or
      implied consent by a person who . . . [a]t the time of disclosure or use,
      knew or had reason to know that his knowledge of the trade secret was
      . . . [a]quired under circumstances giving rise to a duty to maintain its
      secrecy or limit its use . . ..”

10 M.R.S. § 1542(2).      “Trade secret” means information that (1) “[d]erives

independent economic value, actual or potential, from not being generally known to

and not being readily ascertainable by proper means by other persons who can obtain

economic value from its disclosure or use” and (2) “[i]s the subject of efforts that are

reasonable under the circumstances to maintain its secrecy.” 10 M.R.S. § 1542(4).




                                              17
Case 1:20-cv-00152-JAW Document 6 Filed 05/06/20 Page 18 of 25              PageID #: 68



      The Maine Supreme Judicial Court provided the following factors to help

courts determine whether information derives independent value from not being

known or readily ascertainable:

      (1) the value of the information to the plaintiff and to its competitors; (2)
      the amount of effort or money the plaintiff expended in developing the
      information; (3) the extent of measures the plaintiff took to guard the
      secrecy of the information; (4) the ease or difficulty with which others
      could properly acquire or duplicate the information; and (5) the degree
      to which third parties have placed the information in the public domain
      or rendered the information “readily ascertainable” through patent
      applications or unrestricted product marketing.

Blue Sky W., LLC v. Me. Revenue Servs., 2019 ME 137, ¶ 35, 215 A.3d 812, 824

(quoting Spottiswoode v. Levine, 1999 ME 79, ¶ 27 n.6, 730 A.2d 166, 174 n.6).

Moreover, the Maine Supreme Judicial Court established factors for courts to

consider in determining whether the owner of the information has made reasonable

efforts to maintain its secrecy:

      (1) the extent to which the information is known outside the plaintiff's
      business; (2) the extent to which employees and others involved in the
      plaintiff's business know the information; (3) the nature and extent of
      measures the plaintiff took to guard the secrecy of the information; (4)
      the existence or absence of an express agreement restricting disclosure;
      and (5) the circumstances under which the information was disclosed to
      any employee, to the extent that the circumstances give rise to a
      reasonable inference that further disclosure without the plaintiff's
      consent is prohibited.

Id. (quoting Spottiswoode, 1999 ME 79, ¶ 27 n.7).

      The First Circuit noted that, when viewing evidence in the light most favorable

to the verdict on appeal, “it is a logical inference that a competitor who hires away a

rival's valued employee with access to inside information has done so in order to use




                                              18
Case 1:20-cv-00152-JAW Document 6 Filed 05/06/20 Page 19 of 25           PageID #: 69



that inside information to compete with the rival . . ..” Astro-Med, Inc. v. Nihon

Kohden Am., Inc., 591 F.3d 1, 19 (1st Cir. 2009).

      Here, the customer and sales information that Mr. Temple possesses fits the

definition of a trade secret. First, it derives independent economic value from not

being generally known. Alcom put in substantial effort and money to develop the

customer information, hiring Mr. Temple to develop the dealer list for the Frontier

line of trailers in North America and paying him for five years to do so. Compl. ¶ 21.

Alcom only hires six full-time sales representatives, and there is evidence of Alcom’s

investment in training and supporting Mr. Temple.            See id. ¶¶ 11-14.     The

information was valuable, with the dealers within Mr. Temple’s product line resulting

in over $2 million in revenue for Alcom on an annual basis. See id. ¶ 32. Additionally,

Alcom protected this information by making it accessible only with the use of

individually assigned and trackable passwords and requiring all employees with

access to the information to execute a confidentiality agreement, like Mr. Temple’s

Employment Agreement, as a condition of their employment. See id. ¶¶ 19-20. These

protections made it hard for others to acquire or duplicate the information, at least

without detection. Finally, there is no evidence that this information, particularly

the sales and marketing strategies, was public. Without this information, Black

Mountain would have to develop its own lists and sales strategies and would be less

able to take profits away from Alcom. The factors weigh in favor of finding that the

customer and sales information Mr. Temple is using at Black Mountain derives

independent economic value from not being generally known.



                                             19
Case 1:20-cv-00152-JAW Document 6 Filed 05/06/20 Page 20 of 25           PageID #: 70



      Second, Alcom has made reasonable efforts to maintain the secrecy of the

information. As discussed above, Alcom protected the information from many of its

own employees through a trackable password system and required any employee who

did have access to the information to sign a confidentiality agreement expressly

restricting disclosure.   See id.    Mr. Temple himself signed the Employment

Agreement, which restricted disclosure of confidential information. Id. ¶¶ 22-23.

Moreover, Alcom’s business records show that Mr. Temple deleted information from

his work laptop and email and requested price books for the Frontier line of trailers

on his last day of employment with Alcom despite not working on any last-minute

sales on Alcom’s behalf. Id. ¶¶ 41-42. The fact that Alcom’s records show this activity

demonstrates Alcom’s close attention to its employee’s access to confidential

information. Overall, based on the allegations in the Verified Complaint, Alcom has

shown its efforts were reasonable under the circumstances to maintain the secrecy of

its confidential information.

      Since the customer lists and other information qualify as trade secrets, Mr.

Temple and Black Mountain’s use of the customer lists, and perhaps more, to contact

and solicit Alcom’s dealers constitutes misappropriation. Mr. Temple knew that he

had a duty to maintain the secrecy of the information because the Employment

Agreement he signed explicitly said so, and he did not. Moreover, as in Astro-Med,

the Court makes the logical inference that Black Mountain, Alcom’s competitor, hired

Mr. Temple, Alcom’s valued employee with access to inside information, to use that

inside information to compete with Alcom. See Astro-Med, 591 F.3d at 19.



                                             20
Case 1:20-cv-00152-JAW Document 6 Filed 05/06/20 Page 21 of 25             PageID #: 71



      The Court concludes that Alcom has established a likelihood of success on the

merits that Mr. Temple and Black Mountain violated MUTSA.

      B.     Irreparable Harm

      Alcom claims that it will suffer irreparable harm without injunctive relief

because the loss of customer goodwill, referral sources, and customer contacts cannot

be measured in monetary damages and, in the case of goodwill, is difficult to

reestablish once lost. Pl.’s Mot. at 13-14.

      “It is a long standing axiom that ‘economic harm in and of itself is not sufficient

to constitute irreparable injury.’” Ross, 383 F. Supp. 2d at 191 (quoting Merrill

Lynch, 839 F. Supp. at 74-75). Also, “[s]peculative injury ‘does not constitute a

showing of irreparable harm.’” Id. (quoting Merrill Lynch, 839 F. Supp. at 74-75).

      “A business's interests in good will, customer contacts, and referral sources

‘cannot be measured in numerical or monetary terms, and neither can the damages

to these interests that plaintiff will suffer without injunctive relief.’” Id. at 192

(quoting SizeWise Rentals, Inc. v. Mediq/PRN Life Support Servs., Inc., 87 F. Supp.

2d 1194, 1200 (D. Kan. 2000), aff’d, 216 F.3d 1088 (10th Cir. 2000)). “Further, it

would be ‘very difficult to calculate monetary damages that would successfully

redress the loss of a relationship with a client that would produce an indeterminate

amount of business in years to come.’” Id. (quoting Ticor Title Ins. Co. v. Cohen, 173

F.3d 63, 69 (2d Cir. 1999)).

      However, when the evidence of irreparable injury is limited and the direct

economic damage caused by the defendant would “more readily be compensated by a



                                              21
Case 1:20-cv-00152-JAW Document 6 Filed 05/06/20 Page 22 of 25           PageID #: 72



monetary award for the brief period of time between the resolution of the temporary

restraining order and the resolution of the preliminary injunction,” a finding that the

plaintiff will suffer irreparable harm is not merited. See OfficeMax, 709 F. Supp. 2d

at 114 & n.7. Further, loss of goodwill, particularly when speculative, “is frequently

valued and recompensed in litigation,” and “[t]here is shown to be no pattern of

insufficiency in such damage awards or any systemic obstacles to their fruition.”

Frank Martin Sons, Inc. v. John Deere Const. & Forestry Co., 542 F. Supp. 2d 101,

106 n.5 (D. Me. 2008) (quoting Merrill Lynch, 839 F. Supp. at 75).

      Here, as in OfficeMax, Alcom has not provided enough evidence for the Court

to conclude that monetary damages are insufficient. While there is evidence that one

of Alcom’s dealers—Producers Co-Op Trailers—is now a customer of Black Mountain,

there is also evidence that four of Alcom’s dealers contacted Alcom to inform it that

they received communications from Mr. Temple and/or Black Mountain. See Compl.

¶ 46. This evidence shows that the goodwill Alcom has developed with its dealers is

strong enough for the dealers to inform Alcom about Mr. Temple and Black

Mountain’s activity.   Further, it is not clear from the Verified Complaint that

Producers Co-Op Trailers has stopped purchasing from Alcom. The claims by Alcom

regarding loss of customer goodwill and referral sources are speculative and Alcom

has not explained in any detail why the damages cannot be valued. In the context of

this motion, the Court cannot conclude that Alcom will suffer irreparable harm if it

does not grant a temporary restraining order.




                                             22
Case 1:20-cv-00152-JAW Document 6 Filed 05/06/20 Page 23 of 25             PageID #: 73



         C.      Balance of the Equities

         Alcom argues that the balance of harms weighs in favor of injunctive relief

because Alcom will lose significant business across the country without a temporary

restraining order while Mr. Temple will only be prohibited from working for a direct

competitor of Alcom and soliciting Alcom’s customers for twenty-four months. Pl.’s

Mot. at 14-15.

         “A court must be concerned not only with possible injury to a plaintiff but also

with possible injury to the defendant, since the court is ‘obliged to choose the course

likely to cause the least injury.’” Ross, 383 F. Supp. 2d at 192 (quoting Int'l Ass'n of

Machinists & Aerospace Workers v. Ne. Airlines, Inc., 473 F.2d 549, 553 (1st Cir.

1972).        “Proper restrictive covenants cannot preclude former employees from

‘following any trade or calling for which he is fitted and from which he may earn his

livelihood’ or ‘exercising the skill and general knowledge he has acquired or increased

through experience or even instructions while in the employment.’” Id. (quoting

Roy, 34 A.2d at 481).

         Here, the balance of the equities does not weigh substantially toward either

party. Without injunctive relief, Alcom is at risk of losing customers due to Mr.

Temple’s solicitation of Alcom’s dealers, which is still going on despite Alcom’s cease

and desist letter. See Compl. ¶¶ 51-53. However, it has been less than a month since

Alcom sent its letter, and Alcom only has confirmation of one dealer that is now a

customer of Black Mountain. See id. ¶ 46. On the other hand, with a temporary

restraining order, Mr. Temple will lose his employment at Black Mountain and will



                                               23
Case 1:20-cv-00152-JAW Document 6 Filed 05/06/20 Page 24 of 25               PageID #: 74



not be able to work in sales that compete with Alcom’s business anywhere in North

America. See id. ¶ 25. He will be able to use his sales skills generally, though, so he

will be able to earn a livelihood in a calling to which he is fitted and exercise the skill

and general knowledge he acquired in his five years working at Alcom. Both parties

are at risk of some immediate loss, but neither party has certain permanent damage.

        For these reasons, the Court concludes that the balance of equities falls in the

middle of the scale and favors neither party.

        D.    Public Interest

        Alcom asserts that injunctive relief promotes the public interest in the case

because the Employment Agreement is enforceable and it is within the public interest

to prevent misappropriation of trade secrets, breaches of contracts, and damage to

local businesses. Pl.’s Mot. at 15. “The public interest factor requires this Court to

inquire whether there are public interests beyond the private interests of the litigants

that would be affected by the issuance or denial of injunctive relief.” Ross, 383 F.

Supp. 2d at 193 (citing United States v. Zenon, 711 F.2d 476 (1st Cir. 1983)). The

Maine Supreme Judicial Court, in holding that “non-competition agreements are

contrary to public policy and will be enforced only to the extent that they are

reasonable and sweep no wider than necessary to protect the business interests in

issue,” has weighed the public policy reasons for what type of covenant an employer

can enforce. Securadyne Sys., 2014 WL 1334184, at *8-9 (quoting Lord, 454 A.2d at

834).




                                               24
Case 1:20-cv-00152-JAW Document 6 Filed 05/06/20 Page 25 of 25             PageID #: 75



         Since the Court concludes that the restrictive covenants here are likely

enforceable, considering in that analysis the underlying public policy grounds, it

determines that there are no other public interest concerns that prohibit a temporary

restraining order.

         Finally, the Court considered that it has been presented only with Alcom’s side

of the story. Once Black Mountain and Mr. Temple have had an opportunity to

respond to the allegations in the Verified Complaint, the enforceability of the

Employment Agreement, the charge of the misuse of trade secrets, and the other

allegations, the Court will revisit the injunction issue with a better understanding of

the positions of the parties. This decision is without prejudice to Alcom’s companion

motion for a preliminary injunction once Black Mountain and Mr. Temple have been

served, have entered appearances in this matter, and have had an opportunity to be

heard.

V.       CONCLUSION

         The Court DENIES Alcom, LLC’s Motion for Temporary Restraining Order

against James Temple and Black Mountain (ECF No. 4).

         SO ORDERED.

                                         /s/ John A. Woodcock, Jr.
                                         JOHN A. WOODCOCK, JR.
                                         UNITED STATES DISTRICT JUDGE

Dated this 6th day of May, 2020




                                               25
